DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 as originally filed on 06/08/2018 are pending, and have been examined on the merits.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 2, 4, & 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
5.	Claim 2 recites the limitation “a tissue surface” in line 2.  This recitation renders the claim indefinite, as it is not clear whether the recited tissue surface is the same “a tissue surface” recited in independent claim 1 (from which claim 2 depends), or a different tissue surface.  Clarification is required. 
 6.	Claim 2 recites the limitation “a patient” in line 2.  This recitation renders the claim indefinite, as it is not clear whether the recited patient is the same “a patient” recited in independent claim 1 (from which claim 2 depends), or a different patient.  Clarification is required. 
approximately” in claim 4 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
8.	Claim 16 recites the limitation “operable to track a location” in line 15.  This recitation renders the claim indefinite, as it is not clear whether the recited location is the same “a location” previously recited in line 12 of the claim, or a different location.  Clarification is required. 
9.	Claims 17 & 18 are rejected as ultimately depending from a claim (claim 16) rejected under 35 U.S.C. 112(b).
10.	Claim 19 recites the limitation "the nasal cavity” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 19 recites the limitation "the vidian canal” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 19 recites the limitation "the vidian nerve” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 20 is rejected as ultimately depending from a claim (claim 19) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0164571 to Saadat (“Saadat”).  
16.	Regarding claim 1, Saadat discloses a surgical instrument comprising: 
(a) a shaft [shaft (398) - ¶[0188]; FIGS. 23A-23B]; 
(b) a probe extending distally from a distal end of the shaft [the portion of the device extending distally from the distal end of shaft (398), and which includes needle electrode array (397) - ¶[0188]; FIG. 23B], wherein the probe comprises: 
(i) a distal tip [the tip(s) of RF ablation needle(s) (464) - ¶[0188]; FIG. 23B], wherein the distal tip is configured to puncture a tissue surface [RF ablation needle(s) (464) puncture mucosal surface (437) - ¶’s [0188], [0192]; FIGS. 23B & 27] to enter a nerve canal of a patient [¶[0192]; FIG. 27], and 
(ii) an ablation element [RF electrode surface (403) on each needle (464) - ¶[0188]; FIG. 23B], wherein the ablation element [(403)] is operable to ablate a nerve [e.g., posterior nasal nerve (434) - ¶[0192]; FIG. 27] located within the nerve canal [FIG. 27]; and 
(c) a stop element arranged proximally of the distal tip [as broadly as claimed, the portion of tip (396) from which the needles (464) extend – FIG. 23B], wherein the stop element is configured to abut the tissue surface punctured by the distal tip [clearly shown in FIG. 27 wherein the portion of tip (396) (from which the needles extend) abuts mucosal surface (437) - ¶’s [0188], [0192]; FIGS. 23B, 27].17.	Regarding claim 2, Saadat further discloses wherein the distal tip is configured to puncture a tissue surface to enter a vidian nerve canal of a patient, wherein the ablation element is operable to ablate a vidian nerve located within the vidian nerve canal [see, e.g., ¶[0177] (“Other anatomical targets may include the pterygomaxillary fossa, sphenopalatine ganglion, or vidian nerve”); see also ¶[0192]; FIG. 27; claims 9, 38].   18.	Regarding claim 3, Saadat further discloses wherein the probe and the stop element are e.g., ¶’s [0002], [0012], [0014], & [0016] (“[a]n example of utilizing such a structure in treating the tissue region may generally comprise advancing the distal end of the surgical probe shaft through the nasal cavity…”); & FIG. 27].19.	Regarding claim 5, Saadat further discloses wherein the stop element [the portion of tip (396) from which the needles (464) extend – FIG. 23B] is arranged at a proximal end of the probe [as broadly as claimed, anything proximal of the distal most-end of needle electrode array (397) is a “proximal end” – see FIG. 23B].20.	Regarding claim 6, Saadat further discloses wherein the stop element comprises a collar [as broadly as claimed, the portion of tip (396) from which the needles (464) extend is annular in shape, and can be considered a collar – FIGS. 23A, 23B, 27].21.	Regarding claim 7, Saadat further discloses wherein the ablation element comprises an RF electrode [RF electrode surface (403) on each needle (464) - ¶[0188]; FIG. 23B], wherein the RF electrode is operable to deliver RF energy to the nerve to thereby ablate the nerve [¶’s [0188], [0192]; see also ablation zone (436) vis-à-vis nerve (434) in FIG. 27].22.	Regarding claim 19, Saadat discloses a method of performing a vidian neurectomy on a patient [see, e.g., ¶[0177] (“Other anatomical targets may include the pterygomaxillary fossa, sphenopalatine ganglion, or vidian nerve”); see also ¶[0192]; FIG. 27; and claims 9, 38] with a surgical instrument having a shaft [shaft (398) - ¶[0188]; FIGS. 23A-23B], a probe [needle electrode array (397) - ¶[0188]; FIG. 23B] with an ablation element [RF electrode surface (403) on each needle (464) - ¶[0188]; FIG. 23B], and a stop element [as broadly as claimed, the portion of tip (396) from which the needles (464) extend – FIG. 23B], the method comprising: 
(a) inserting a distal portion of the surgical instrument into the nasal cavity of the patient [e.g., ¶’s [0002], [0012], [0014], & [0016] (“[a]n example of utilizing such a structure in treating the tissue region may generally comprise advancing the distal end of the surgical probe shaft through the nasal cavity…”); & FIG. 27]; 
needle(s) (464) puncture mucosal surface (437) to enter a nerve canal of a patient - ¶’s [0188], [0192]; FIGS. 23B & 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; 
(c) advancing the probe into the vidian canal until the stop element abuts the tissue surface [clearly shown in FIG. 27 wherein the surface of tip (396) (from which the needles extend) abuts mucosal surface (437) - ¶’s [0188], [0192]; FIGS. 23B, 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; 
(d) ablating at least a portion of the vidian nerve in the vidian canal with the ablation element [¶’s [0188], [0192] - see also ablation zone (436) vis-à-vis nerve (434) in FIG. 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; and 
(e) withdrawing the surgical instrument from the patient through the nasal cavity [Saadat discloses removing the distal end of the surgical probe shaft from the tissue region – e.g., claims 53, 106].  
Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
25.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat.
26.	Regarding claim 4, Saadat discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Saadat does not, however, disclose wherein the probe has a length of approximately 8 millimeters.
	However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saadat such that the probe [including needle electrode array (397)] have any desired length based on clinical objectives, including, e.g., a length of approximately 8 millimeters, since applicant has not disclosed that the probe length solves any stated problem or is for any particular purpose [e.g., see Applicant’s published application (U.S. 2019/0374280) at ¶[0039] (“For instance, probe (204) and stop collar (212) may be configured such that distance (X) is approximately 8 millimeters. It will be appreciated that in other examples distance (X) may be of various other suitable quantities readily apparent to those of ordinary skill in the art based on a particular application”), emphasis added]. 
	Still further, in Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, there is no evidence that a device having the claimed relative . 

27.	Claims 8-10, 16-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of U.S. Patent Application Publication No. 2007/0208252 to Makower et al. ("Makower") (made of record in Applicant’s 07/20/18 IDS).
28.	Regarding claims 8-10, Saadat discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saadat does not, however, disclose a navigation sensor, and therefore fails to disclose the following limitations concerning the navigation sensor:
a navigation sensor, wherein the navigation sensor is operable to generate a signal corresponding to a location of the probe within the patient (claim 8);
wherein the navigation sensor is located within the probe (claim 9); and wherein the navigation sensor comprises an electrically conductive coil (claim 10).
Makower, in a similar field of endeavor, teaches medical devices, systems and methods for performing image guided interventional procedures to treat disorders of the paranasal sinuses, ears, nose or throat (ENT) [¶[0002]].
	Makower teaches a navigation sensor [e.g., sensor (16) - ¶[0078]; FIG. 3; see also ¶[0017]], wherein the navigation sensor is operable to generate a signal corresponding to a location of a device/probe [shaft (32) with working element (36) - ¶[0078]; FIG. 3] within the patient [see, e.g., ¶[0017] (“A sensor is positioned on or in the portion of the working device that becomes inserted into the ear, nose, throat or paranasal sinus of the subject. An image guidance system is used to determine the location of the sensor when the sensor is positioned within an ear, nose, throat or paranasal sinus of the subject, thereby providing a real time indication of the positioning and movement of the working device during the treatment procedure”); see also ¶’s [0078], [0079], [0119], & [0124] (“FIGS. 16 and 17 show examples of a cable connector assembly 400 that may be used in connection with any of the sensor equipped devices of the present invention, as well as other sensor equipped devices, to facilitate transmission of signal(s) between the sensor equipped device and an image guidance system, console 76 and/or computer 78”)].  
Makower additionally teaches wherein the navigation sensor is located within the probe [e.g., ¶’s [0017] (“A sensor is positioned on or in the portion of the working device that becomes inserted into the ear, nose, throat or paranasal sinus of the subject”); and ¶[0078] (“In embodiments where the sensor comprises a wire coil, such coil may be positioned within or wound about the outer surface of the elongate shaft 32”)].  
Makower further teaches wherein the navigation sensor comprises an electrically conductive coil [e.g., ¶[0078] (“wire coil”); see also ¶[0008]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saadat to include a navigation sensor, wherein the navigation sensor is operable to generate a signal corresponding to a location of the probe within the patient, wherein the navigation sensor is located within the probe, and wherein the navigation sensor comprises an electrically conductive coil, all as taught by Makower, so as to facilitate positioning and placement of the device of Saadat with minimal or less iatrogenic trauma to and/or alteration of anatomical structures that are not involved in the disorder being treated [Makower, ¶[0015]]. 
29.	Regarding claim 16, Saadat teaches a surgical system comprising: 
(a) a surgical instrument, wherein the surgical instrument comprises: 
(i) a shaft [shaft (398) - ¶[0188]; FIGS. 23A-23B], and 
(ii) a probe extending distally from a distal end of the shaft [the portion of the device extending distally from the distal end of shaft (398), and which includes needle electrode array (397) - ¶[0188]; FIG. 23B], wherein the probe comprises: 
needle(s) (464) puncture mucosal surface (437) - ¶’s [0188], [0192]; FIGS. 23B & 27] to enter a nerve canal of a patient [¶[0192]; FIG. 27], [and]
(B) an ablation element [RF electrode surface (403) on each needle (464) - ¶[0188]; FIG. 23B], wherein the ablation element [(403)] is operable to ablate a nerve [e.g., posterior nasal nerve (434) - ¶[0192]; FIG. 27] located within the nerve canal [FIG. 27].
	Saadat does not, however, teach:
(C) a navigation sensor, wherein the navigation sensor is operable to generate a signal corresponding to a location of the probe within the patient; and 
(b) a processor, wherein the processor is in communication with the navigation sensor, wherein the processor is operable to track a location of the probe within the patient based on the signal generated by the navigation sensor.
Makower, in a similar field of endeavor, teaches medical devices, systems and methods for performing image guided interventional procedures to treat disorders of the paranasal sinuses, ears, nose or throat (ENT) [¶[0002]].
Makower teaches a navigation sensor [e.g., sensor (16) - ¶[0078]; FIG. 3; see also ¶[0017]], wherein the navigation sensor is operable to generate a signal corresponding to a location of a device/probe [shaft (32) with working element (36) - ¶[0078]; FIG. 3] within the patient [see, e.g., ¶[0017] (“A sensor is positioned on or in the portion of the working device that becomes inserted into the ear, nose, throat or paranasal sinus of the subject. An image guidance system is used to determine the location of the sensor when the sensor is positioned within an ear, nose, throat or paranasal sinus of the subject, thereby providing a real time indication of the positioning and movement of the working device during the treatment procedure”); see also ¶’s [0078], [0079], [0119], & [0124]].  
e.g., computer (78)], wherein the processor is in communication with the navigation sensor [¶[0124]], wherein the processor is operable to track a location of the probe within the patient based on the signal generated by the navigation sensor [see ¶[0124] (“FIGS. 16 and 17 show examples of a cable connector assembly 400 that may be used in connection with any of the sensor equipped devices of the present invention, as well as other sensor equipped devices, to facilitate transmission of signal(s) between the sensor equipped device and an image guidance system, console 76 and/or computer 78”)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saadat to include a navigation sensor, wherein the navigation sensor is operable to generate a signal corresponding to a location of the probe within the patient; and a processor, wherein the processor is in communication with the navigation sensor, wherein the processor is operable to track a location of the probe within the patient based on the signal generated by the navigation sensor, all as taught by Makower, so as to facilitate positioning and placement of the device of Saadat with minimal or less iatrogenic trauma to and/or alteration of anatomical structures that are not involved in the disorder being treated [Makower, ¶[0015]]. 
30.	Regarding claim 17, the combination of Saadat and Makower teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
	Saadat further teaches wherein the ablation element comprises a pair of RF electrodes [RF electrode surface (403) on each needle (464) - ¶[0188]; FIG. 23B; three needles (464) are shown in FIGS. 23B and 27 (three includes “a pair”)], wherein the RF electrodes are operable to deliver bipolar RF energy to the nerve to thereby ablate the nerve [¶’s [0188], [0192]; see also ablation zone (436) vis-à-vis nerve (434) in FIG. 27].31.	Regarding claim 18, the combination of Saadat and Makower teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
e.g., ¶[0078] (“wire coil”); see also ¶[0008]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Saadat and Makower such that the navigation sensor comprises an electrically conductive coil, as taught by Makower, so as to facilitate positioning and placement of the device of Saadat with minimal or less iatrogenic trauma to and/or alteration of anatomical structures that are not involved in the disorder being treated [Makower, ¶[0015]]. 
32.	Regarding claim 20, Saadat discloses all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Saadat does not, however, disclose wherein the surgical instrument includes a navigation sensor, wherein the method further comprises tracking a location of the probe within the patient based on a signal provided by the navigation sensor.
Makower, in a similar field of endeavor, teaches medical devices, systems and methods for performing image guided interventional procedures to treat disorders of the paranasal sinuses, ears, nose or throat (ENT) [¶[0002]].
Makower further teaches wherein the surgical instrument includes a navigation sensor [e.g., sensor (16) - ¶[0078]; FIG. 3; see also ¶[0017]], wherein the method further comprises tracking a location of a device/probe [shaft (32) with working element (36) - ¶[0078]; FIG. 3] within the patient based on a signal provided by the navigation sensor [see, e.g., ¶[0017] (“A sensor is positioned on or in the portion of the working device that becomes inserted into the ear, nose, throat or paranasal sinus of the subject. An image guidance system is used to determine the location of the sensor when the sensor is positioned within an ear, nose, throat or paranasal sinus of the subject, thereby providing a real time indication of the positioning and movement of the working device during the treatment procedure”); see also ¶’s [0078], [0079], [0119], & [0124] (“FIGS. 16 and 17 show examples of a cable connector assembly 400 that may be used in connection with any of the sensor equipped devices of the present invention, as well as other sensor equipped devices, to facilitate transmission of signal(s) between the sensor equipped device and an image guidance system, console 76 and/or computer 78”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saadat such that the surgical instrument includes a navigation sensor, wherein the method further comprises tracking a location of the probe within the patient based on a signal provided by the navigation sensor, as taught by Makower, so as to facilitate positioning and placement of the device of Saadat with minimal or less iatrogenic trauma to and/or alteration of anatomical structures that are not involved in the disorder being treated [Makower, ¶[0015]]. 

33.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of U.S. Patent Application Publication No. 2018/0103994 to Fox et al. ("Fox") (made of record in Applicant’s 03/06/18 IDS).
34.	Regarding claims 11-14, Saadat discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saadat does not, however, disclose a nerve sensor, and therefore fails to disclose the following limitations concerning the nerve sensor:
a nerve sensor, wherein the nerve sensor is operable to detect a condition of the nerve treated by the probe (claim 11);
wherein the nerve sensor is carried by the probe (claim 12);
wherein the nerve sensor comprises a temperature sensor (claim 13); and
wherein the nerve sensor comprises a pair of detection electrodes, wherein the detection electrodes are operable to direct a neuro-stimulating signal through the nerve to thereby detect presence of the nerve before ablation of the nerve is complete (claim 14).
Fox, in a similar field of endeavor, teaches methods and devices for identifying and/or ablating targeted nerves, including nasal nerves [¶[0013]]. 
With reference to FIG. 13, Fox teaches a nerve sensor [e.g., conductivity sensors (1304), temperature sensors, or other sensors used in place of or in addition to conductivity or resistivity sensors - ¶[0079]; FIG. 13], wherein the nerve sensor is operable to detect a condition of the nerve treated by the probe [¶’s [0079], [0084], [0085], [0090]; FIGS. 13 & 15]. 
Fox further teaches wherein the nerve sensor is carried by the probe [see ¶[0079] (“Any of the sensors described herein to measure the response to stimulation may be located anywhere on probe 1301. For example, sensors may be embedded onto electrodes 1303 or on other portions of the end effector 1306”)].   
Fox additionally teaches wherein the nerve sensor comprises a temperature sensor [¶’s [0079], [0085]]. 
Fox further teaches that the nerve sensor comprises a pair of detection electrodes [conductivity sensors (1304) - ¶[0079]; FIG. 13], wherein the detection electrodes are operable to direct a neuro-stimulating signal through the nerve to thereby detect presence of the nerve before ablation of the nerve is complete [¶’s [0079], [0084], [0085], [0090]; FIGS. 13 & 15].
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saadat to include a nerve sensor, wherein the nerve sensor is operable to detect a condition of the nerve treated by the probe, wherein the nerve sensor is carried by the probe, wherein the nerve sensor comprises a temperature sensor; and wherein the nerve sensor comprises a pair of detection electrodes, wherein the detection electrodes are operable to direct a neuro-stimulating signal through the nerve to thereby detect presence of the nerve before ablation of the nerve is complete, all as taught by Fox, so as to better determine whether satisfactory ablation has been achieved [Fox, ¶[0090]].  
35.	Regarding claim 15, the combination of Saadat and Fox teaches a surgical system comprising:
see the rejection of claim 11 set forth above, which is incorporated herein].  
 Fox further teaches:
(b) an ablation energy source operable to deliver ablation energy to the ablation element [source (304) - ¶’s [0063]-[0064], [0084]; FIG. 3]; and 
(c) a processor [processor - ¶’s [0079], [0085]], wherein the processor is in communication with the nerve sensor [¶[0079]] and with the ablation energy source [¶[0090]], wherein the processor is operable to modulate the ablation energy delivered from the ablation energy source to the ablation element based on the condition detected by the nerve sensor [¶’s [0085]-[0090]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Saadat and Fox to include an ablation energy source operable to deliver ablation energy to the ablation element, and a processor, wherein the processor is in communication with the nerve sensor and with the ablation energy source, wherein the processor is operable to modulate the ablation energy delivered from the ablation energy source to the ablation element based on the condition detected by the nerve sensor, all as taught by Fox, so as to better determine whether satisfactory ablation has been achieved, and more particularly to end the ablation process if it is determined that ablation is complete, or repeat ablation until the desired ablation is confirmed   [Fox, ¶[0090]].  

Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794